George, J.,
dissenting. Whether matured but ungathered crops pass with a grant of the land without reservation, is entirely immaterial in this case. By all the authorities, rent accrued is a chose in action and is personalty, and does not pass with a grant of the land without reservation. Under the Civil Code (1910), § 3341, “The special liens of landlords for rent shall date from the maturity of the crops on the lands rented, unless otherwise agreed on.” It is admitted by the defendant in this case that no date was fixed for the payment of the rent. The evidence really demanded a finding that the rent was due upon the. maturity of the crop; and the agent of the county testified positively that this was the contract. While the defendant denied that the crop was matured on November 7, 1917, he 'at the same time admitted that *763“there was a killing frost in Newton county” on October 19, 1917. Moreover, the county was to furnish one third of the fertilizer; and twenty-three days after the execution and delivery of the deed to Boyd he called upon the county for one third of the cost of the fertilizer used on the corn, and the county paid the same. At that time the agent of the county asked the defendant how much' corn, the county would get from the land, and the defendant replied that he could not say, but that “the lands did not produce much.” Under the decision of Saulsbury v. McKellar, 59 Ga. 302(3), and rulings in other similar eases, the rents had accrued and were due at the time of the execution and delivery of the deed to the tenant. In Autrey v. Autrey, 94 Ga. 579 (20 S. E. 431), it is said that “The rent is personalty, and the right to collect and distribute is in the personal representative of the decedent.” In 16 R. C. L. 914, § 421, the general rule, without exception, is stated as follows: “The claim of a landlord for accrued rents is on-the same general basis as any other chose in action; and though upon a transfer of the reversion the landlord expressly assigns to his transferee the claim for accrued rents, the assignee’s rights with respect thereto are the same only as those of any other assignee of a chose in action.” Except in those States that recognize the right of an assignee to maintain an action in his own name, he can not maintain an action for matured rents assigned. The fact must not be overlooked that this was a suit for rent,—for the value of the corn which Boyd agreed to pay for the rent of the lands for 1917 for agricultural purposes. Under any view of the evidence it was a jury question whether the rent was due, that is, whether it had accrued at the date of the deed. In 16 R. C. L. 915, § 422, the general rule of law applicable to the facts of this ease is stated as follows: “A transfer of the reversion does not carry with it any right to the accrued rents; and after such transfer the landlord may still recover all rents theretofore accrued.” This rule is supported by all the text-writers on the subject, as, for example, 1 Tiffany on Landlord and Tenant, 1103(5). All the decided cases, it is believed, without exception sustain the rule. See notes in 16 R. C. L. and in Tiffany, supra.